                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                  AT KNOXVILLE


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       No. 3:18-CR-053
                                               )
PATRICK RYAN SMITH                             )


                           MEMORANDUM AND ORDER

       The defendant is charged with four firearm and ammunition offenses. He has

 filed a motion to suppress [doc. 22], to which the United States has responded in

 opposition [doc. 23].

       United States Magistrate Judge Bruce Guyton conducted an evidentiary hearing

 on December 12, 2018. Now before the Court is the magistrate judge’s February 4,

 2019 report and recommendation (“R&R”), recommending that the defendant’s motion

 be denied. [Doc. 28].

       A district court is both statutorily and constitutionally required to conduct a de

 novo review of a magistrate judge’s report and recommendation. See United States v.

 Shami, 754 F.2d 670, 672 (6th Cir. 1985). However, it is necessary only to review

 “those portions of the report or specified proposed findings or recommendations to

 which objection is made.” 28 U.S.C. § 636(b). The district court need not provide de

 novo review where objections to a report and recommendation are frivolous,

 conclusive, or general. See Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).
       No objections have been filed to the present R&R, and the time for doing so has

now passed. The undersigned has nonetheless thoroughly reviewed the R&R, the

defendant’s motion, the parties’ briefing, and the hearing exhibits.

       Finding itself in complete agreement with the magistrate judge, the Court

ADOPTS the findings of fact and conclusions of law set out in the report and

recommendation [doc. 28]. It is ORDERED that the defendant’s motion to suppress

[doc. 22] is DENIED. This case remains set for trial on April 23, 2019.

             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2
